Per Curiam,
The order made by the Supreme Court in these proceedings was as follows: “ The judgments are reversed and the records are remitted to the court of quarter sessions of Philadelphia *22with direction to enter judgments for the appellants upon the filing of proper releases.” The records were returned to the quarter sessions, and, the releases referred to having been filed, the court made absolute a rule for judgment in favor of these appellees. Bhom this judgment the city took an appeal to this court. It is argued by the appellants’ counsel that in making the order directing the court of quarter sessions to enter judgment the Supreme Court did not contemplate that such judgments in favor of the claimants should be entered against the city. On the- other hand, it is argued by the appellees’ counsel that the exclusive jurisdiction to determine whether or not the court of quarter sessions, in entering judgment, has complied with the mandate of the Supreme Court is in the latter court, and that the proper mode for the city to pursue in order to obtain a decision of the question it raises is by direct application to that court and not by appeal to this court. We are of opinion, and so decide, that this is the correct view, and, therefore, that the motion to quash this appeal should prevail.
The question of jurisdiction is, however, important and not free from difficulty, and we all agree that in view of these considerations, and of the further fact that such an application as has been referred to has been made and is now pending in the Supreme Court, it would be proper and expedient to certify the matter to the Supreme Court under the provisions of section 10 of the act of June 24, 1895.
Now, November 21,1898, we hereby certify that the questions raised on the motion to quash this appeal are so difficult and important as to make it expedient that they should be decided by the Supreme Court; we therefore certify the case, together with this opinion upon the questions raised, to the Supreme Court for full consideration and decision, in accordance with the provisions of section 10 of the act of June 24, 1895. All of the judges present at the hearing concur in the foregoing order.